
	

113 HR 4203 IH: Emergency Responder Radio Communications Protection Act of 2014
U.S. House of Representatives
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4203
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2014
			Mr. Israel (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit interference with communication frequencies used
			 by emergency response providers.
	
	
		1.Short titleThis Act may be cited as the Emergency Responder Radio Communications Protection Act of 2014.
		2.Interference with communication frequencies used by emergency response providers prohibited
			(a)ProhibitionChapter 65 of title 18, United States Code, is amended by inserting after the following:
				
					1370.Communication frequencies used by emergency response providers
						(a)OffenseWhoever knowingly—
							(1)interferes in any way with the working or use of a communication frequency; or
							(2)obstructs, hinders, or delays the transmission of any communication over any such communication
			 frequency;or attempts or conspires to do so, shall be fined under this title or imprisoned not more than 10
			 years, or both.(b)DefinitionsIn this section—
							(1)the term communication frequency means any radio frequency used by emergency response providers in their official capacity;
							(2)the term emergency response providers has the meaning given such term in Sec. 2(6) of the Homeland Security Act of 2002..
			(b)Clerical amendmentThe table of sections for chapter 65 of such title is amended by adding at the end the following:
				
					
						1370. Communications frequencies used by emergency response providers..
			
